—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, *513the appeal is from an order of disposition of the Family Court, Suffolk County (Freundlich, J.), entered April 27, 2000, which, upon a fact-finding order of the same court, dated April 11, 2000, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of robbery in the first degree, adjudged him to be a juvenile delinquent and placed him with the New York State Office of Children and Family Services for a period of one year. The appeal brings up for review the fact-finding order dated April 11, 2000.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant waived his right to a probable cause hearing by failing to request one at his initial appearance (see, Family Ct Act § 325.1 [4]; Matter of Brion H., 161 AD2d 832). Although the Family Court should have informed the appellant of his right to remain silent at his initial appearance, this error was harmless, since the appellant, who was represented by counsel, did not make any statements or admissions (see, Matter of Mark J., 259 AD2d 40).
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of Daryl W., 275 AD2d 792), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed an act, which, if committed by an adult, would have constituted the crime of robbery in the first degree (see, Penal Law § 160.15 [3]). Moreover, upon the exercise of our factual review power, we are satisfied that the Family Court’s fact-finding determination was not against the weight of the evidence (see, Matter of Edwin B., 266 AD2d 210).
The appellant’s challenge to the Family Court’s disposition is academic, since he has completed the placement (see, Matter of Crandell M., 266 AD2d 548).
The appellant’s remaining arguments are either unpreserved for appellate review or without merit. Ritter, J. P., S. Miller, McGinity and Townes, JJ., concur. .